Citation Nr: 9911309	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 1, 1998, for 
resumption of disability compensation benefits. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that awarded disability 
compensation benefits, effective from August 1, 1998.

The veteran submitted a written statement directly to the 
Board in February 1999.  As the contentions in this statement 
are cumulative of those of record and considered by the RO, a 
remand for the issuance of a supplemental statement of the 
case is not warranted.  38 C.F.R. § 20.1304(c) (1998).  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


FINDINGS OF FACT

1.  In January 1993, the RO granted the veteran entitlement 
to service connection for residuals of a right ankle sprain, 
second degree, evaluated as 10 percent disabling, effective 
from December 1991.

2.  In February 1993, the veteran requested that the RO 
discontinue payment of his disability compensation benefits, 
and such were discontinued.

3.  On July 15, 1998, the veteran submitted a new application 
for resumption of VA disability compensation benefits.

4.  In August 1998, the RO awarded the veteran disability 
compensation benefits, effective from August 1, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to August 1, 
1998, for resumption of disability compensation benefits have 
not been met.  38 U.S.C.A. §§ 5110(a), 5306(a)(b) (West 
1991); 38 C.F.R. §§ 3.31, 3.106(a)(b), 3.400(s) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally submitted a claim of entitlement to 
service connection for a right ankle disorder to the RO in 
December 1991.  In a January 1993 rating decision, the RO 
granted entitlement to service connection for residuals of a 
right ankle sprain, second degree, evaluated as 10 percent 
disabling, effective from December 1991.  The veteran was 
notified of the RO's decision by letter dated February 1, 
1993.

In a signed statement received at the RO on February 19, 
1993, the veteran stated:  "I am returning a check for 
$1083.  I am currently in the National Guard and do not wish 
to receive my disability check at this time.  Upon getting 
out of the guard or if I feel my disability gets worse, I 
will notify you."  In a second signed statement received at 
the RO on March 3, 1993, the veteran stated:  "Please accept 
this check that I am returning.  I have declined to accept my 
disability at this time."  

The next correspondence received from the veteran consisted 
of a written statement received at the RO on July 15, 1998.  
He requested reinstatement of his disability compensation 
benefits.  Specifically, he stated that in 1993 he received a 
check in the amount of $2,000.00 from VA and was told in the 
letter he received that he could not cash the check if he was 
in the National Guard.  He further indicated that he recently 
found out that this was not true and wanted to "start my 
claim up and request my back pay."  

By letter dated August 1998, the RO informed that veteran 
that his award for disability compensation was approved, 
effective from August 1, 1998.  The veteran appealed the RO's 
decision concerning the effective date of the award to the 
Board.  

In statements dated in August and November 1998 and January 
1999, the veteran claimed that he received a check for 
approximately $2,000.00  or $3,000.00 from VA in 1992 and was 
told to call the Little Rock, Arkansas, VA if he had any 
questions.  He called and was reportedly advised by a VA 
employee that he was not entitled to the check if he was in 
the National Guard and that he had to return it and request 
in writing that his VA benefits be put on hold, or 
terminated.  He was also reportedly told that he could reopen 
his claim when he got out of the National Guard.  The veteran 
stated that he since found out that this information was 
false and requested that his benefits be reinstated effective 
from December 1991.


II.  Legal analysis

Any person entitled to pension, compensation, or dependency 
and indemnity compensation under any of the laws administered 
by VA may renounce his or her right to that benefit but may 
not renounce less than all of the component items which 
together comprise the total amount of the benefit to which 
the person is entitled nor any fixed monetary amounts less 
than the full amount of entitlement.  The renouncement will 
be in writing over the person's signature.  Upon receipt of 
such renouncement in the VA, payment of such benefits and the 
right thereto will be terminated, and such person will be 
denied any and all rights thereto from such filing.  
38 U.S.C.A. § 5306(a) (West 1991); 38 C.F.R. § 3.106(a) 
(1998). 

The renouncement will not preclude the person from filing a 
new application for pension, compensation, or dependency and 
indemnity compensation at any future date.  Such new 
application will be treated as an original application, and 
no payments will be made thereon for any period before the 
date such new application is received in the VA.  38 U.S.C.A. 
§§ 5110(a), 5306(b) (West 1991); 38 C.F.R. § 3.106(b), 
3.400(s) (1998). 

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. 
§ 3.31 (1998).

Here, the RO complied with the veteran's request to 
discontinue his compensation benefit payments in 1993.  The 
veteran did not express a desire to have his compensation 
benefits reinstated until July 15, 1998, the date on which 
the RO received an application for reinstatement of 
compensation benefits.  The RO, in accordance with the 
pertinent governing law in this case, treated the veteran's 
new application as an original claim for compensation 
benefits.  Because the veteran filed the claim on July 15, 
1998, the earliest effective date for reinstatement of his 
compensation benefits was the first day of the calendar month 
following the RO's receipt of the claim, or in this instance, 
August 1, 1998.  38 U.S.C.A. § 5110(a), 5306(b) (West 1991); 
38 C.F.R. §§ 3.31, 3.106(b), 3.400(s) (1998).  Thus, the 
Board concludes that an effective date earlier than August 1, 
1998, is not warranted in this case, for the receipt of 
compensation benefits following the veteran's renouncement of 
a prior disability compensation award. 

In so concluding, the Board is cognizant of the veteran's 
contention that he was erroneously advised by a VA employee 
to renounce his disability compensation benefits in 1993.  
Even assuming that a VA employee had given him erroneous 
advice, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) has made 
clear that "erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); 
Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); Walker v. Brown, 8 Vet. 
App. 356, 359 (1995); see also Owings v. Brown, 8 Vet. App. 
17, 23 (1995).  Moreover, the law and regulations do not 
contain any exceptions to the provisions of 38 C.F.R. 
§ 3.106.  

Accordingly, the Board finds that there is no basis upon 
which to award an effective date prior to August 1, 1998, and 
the veteran's claim is therefore denied.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to August 1, 1998, for 
resumption of disability compensation benefits is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

